    

FLIR SYSTEMS, INC.
PROFESSIONAL SERVICES AGREEMENT


This Professional Services Agreement (the “Agreement”) is made as of the date
last signed below in Wilsonville, County of Clackamas, State of Oregon,


between


FLIR Systems, Inc. (hereinafter, the “Company” or “FLIR”), a corporation having
offices at 27700 SW Parkway Avenue, Wilsonville, Oregon 97070


and


William W. Davis (hereinafter, the “Consultant”) (individually, a “Party” and
together, the “Parties”).


1. SCOPE OF WORK TO BE PERFORMED. Given Consultant’s unique role as the former
General Counsel for FLIR, and in light of FLIR’s ongoing needs for certainty,
continuity and transfer of information, FLIR desires to retain Consultant and
Consultant agrees to provide services as needed in performing the following
tasks:


a.
Be available to the Company for consultation regarding transition and historical
legal matters relating to the Company’s business and ongoing, threatened or new
litigation, claims, arbitrations or disputes (“Disputes”).

b.
Throughout the period for which Consultant receives payments under this
Agreement, Consultant will reasonably cooperate with and assist the Company with
respect to the Company’s legal and related issues, including by returning calls
or emails in a timely manner, and assisting the Company with respect to any
Disputes.

c.
Consultant agrees that Consultant will not knowingly encourage, counsel, or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so. Consultant agrees, to the extent permitted by applicable law or
cognizant authority, both to immediately notify the Company upon receipt of any
subpoena or court order, and to furnish, within three (3) business days of its
receipt, a copy of such subpoena or other court order. If approached by anyone
for counsel or assistance in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints against any of the
Releasees, Consultant shall state no more than that Consultant cannot provide
counsel or assistance.

d.
Meet with the Company’s legal counsel or others as appropriate to assist the
Company in preparing for deposition or other discovery in any Disputes.



Consultant shall receive direction and assignments from the Company’s Chief
Financial Officer (“Supervisor”). As may be required pertaining to the above
tasks, Consultant will submit a written report to Supervisor.
2. TERMS OF PAYMENT. FLIR shall pay Consultant in accordance with the following
terms upon receipt of monthly invoices:


a.
Retainer: $8,000 to be paid monthly by the 15th business day of each month, by
direct deposit to Consultant’s designated bank account.


Page 1 of 1

--------------------------------------------------------------------------------



b.
Continued vesting through the term of this Agreement on any outstanding equity
grants that were granted while Consultant was an employee of the Company.



3. REIMBURSEMENT OF EXPENSES. Consultant must receive pre-approval before
incurring any expenses or traveling on behalf of the Company. FLIR shall
reimburse Consultant for any expenses paid or incurred by Consultant in the
normal course of performing the tasks or special projects. Travel expenses will
be reimbursed in accordance with FLIR’s travel policy.


4. EQUIPMENT, TOOLS, MATERIALS, OR SUPPLIES. FLIR shall provide Consultant with
a flir.com email address and appropriate access to the FLIR network. Consultant
shall supply, at Consultant’s expense, all other equipment, tools, materials,
and/or supplies to accomplish the scope of work to be performed.


5. FEDERAL, STATE AND LOCAL PAYROLL TAXES. Neither federal, nor state, nor local
income tax nor payroll tax of any kind shall be withheld or paid by FLIR on
behalf of Consultant with respect to payments received by Consultant under terms
of this Agreement. Consultant shall not be treated as an employee with respect
to the services performed hereunder for Federal or state tax purposes.


6. NOTICE TO CONSULTANT REGARDING TAX DUTIES AND OTHER LIABILITIES. Consultant
understands that Consultant is responsible to pay, according to law, Consultant
income tax for services performed under this Agreement. If Consultant is not a
corporation, Consultant further understands that Consultant may be held liable
for self-employment (Social Security) tax, to be paid by Consultant according to
law for payments under this Agreement. Further, Consultant shall indemnify and
hold FLIR harmless from any and all losses, injuries, or damages caused by
Consultant’s negligence, reckless or intentional acts or omissions unless
incurred within the scope of work or special projects to be performed on behalf
of FLIR within the meaning of this Agreement. Consultant will show upon request
a policy of insurance to cover any negligent acts committed by Consultant.


7. BENEFITS. Except as may be provided in defined employee benefit plans granted
prior to Consultant’s retirement from the Company, Consultant is not eligible
for, and shall not participate in, any employee pension, health, or other
benefit plan, of FLIR.


8. WORKERS’ COMPENSATION. No workers’ compensation insurance shall be obtained
by FLIR concerning Consultant. Consultant shall comply with all applicable
workers’ compensation laws concerning Consultant , and shall provide to FLIR a
certificate of Workers’ Compensation Insurance or similar upon request.


9. TERM OF AGREEMENT. The term of this Agreement shall commence on July 1, 2014
and terminate at 11:59 p.m. on April 30, 2015.




10. TERMINATION WITH CAUSE. With reasonable cause, the Company may terminate
this Agreement effective immediately upon providing written notice of
termination for cause to Consultant. Reasonable cause shall mean:
a.
Consultant’s material violation of this Agreement or any other agreement
previously or in the future entered into between the parties;

b.
an act by Consultant which constitutes misconduct;

c.
any act exposing the Company to liability to others for personal injury or
property damage.


Page 2 of 2

--------------------------------------------------------------------------------



d.
the Consultant’s conviction of, or pleas of “guilty” or “no contest” to, a
felony or any crime of integrity;

e.
any act of dishonesty or fraud by the Consultant;

f.
any conduct by Consultant which has the potential to negatively affect the
reputation of the Company;

g.
failure by Consultant to be reasonably available, including during business
hours, to perform the duties which he is required to perform hereunder.

h.
neglect by the Consultant of the duties which he is required to perform
hereunder.



In addition, the Company shall have the absolute right to terminate this
Agreement immediately upon the occurrence of any one of the following events:


i.
FLIR being obliged under law to terminate this Agreement.



ii.
Consultant:

•
becomes employed, controlled or managed by any other person, body or corporation
without prior written consent of Supervisor;

•
fails to comply with or observe any law, or government regulation, or becomes
involved in legal proceedings or activities which may prejudice or harm the
business or good name of FLIR; or

•
becomes suspended, disbarred or disqualified from conducting transactions,
including U.S. Government contracts.



11. NON-WAIVER. The failure of either Party to exercise any of its rights under
this Agreement for a breach thereof shall not be deemed to be a waiver of such
rights or a waiver of any subsequent rights.


12. NO AUTHORITY TO BIND. Consultant has no authority to enter into contracts or
agreements on behalf of FLIR. This Agreement does not create a partnership or
other business relationship between the Parties, other than Consultant’s role as
an independent contractor providing services to FLIR.


13. DECLARATION BY THE CONSULTANT. Consultant declares that Consultant (i) has
complied with all applicable federal, state and local laws regarding business
permits, certificates and licenses that may be required to carry out the work to
be performed under this Agreement, and (ii) will comply with all such laws,
regulations or license requirements which are or may pertain to FLIR’s business
and the services to be performed by Consultant.


14. PROPRIETARY INFORMATION.


a.
FLIR shall retain all title, right and interest it possesses in any drawings,
information, data, reports, specifications or documentation, whether of a
technical, financial or business nature (hereinafter “Proprietary Data”)
furnished to Consultant by FLIR. For purposes of this Agreement, Proprietary
Data shall include such data disclosed in tangible form or in oral or intangible
form.




Page 3 of 3

--------------------------------------------------------------------------------



b.
Consultant agrees that the Proprietary Data shall not be used or reproduced for
any purposes whatsoever except for the performance of services under this
Agreement. Consultant further agrees not to disclose to any third party, by any
means, whatsoever, any FLIR Proprietary Data Consultant may have obtained in the
performance of services under this Agreement, without the prior written
permission of an officer of FLIR.



c.
Any information which is proprietary to Consultant and which is disclosed to
FLIR hereunder shall be deemed to have been disclosed as a part of the
consideration for this Agreement, and FLIR shall have full right to its use as
FLIR deems fit.



d.
Any information contained in, and the ownership of all reports and documents
developed, acquired or performed by Consultant in connection with this
Agreement, shall remain the sole property of FLIR, shall be held in confidence
by Consultant, and shall not be reproduced, used or disclosed to others by
Consultant. The obligation of this Paragraph 14.d shall survive any termination
hereof.



e.
Except for Paragraph 14.d, Consultant’s obligations with respect to this
Paragraph 14 shall remain in effect for a period of seven (7) years from the
date of termination of this Agreement. At FLIR’s request, Consultant shall
certify in writing the return and/or destruction of all Proprietary Data.



15. CONFLICT OF INTEREST. During the term of this Agreement and for a period of
one (1) year from the date of termination, Consultant agrees to refrain from
engaging in activities which are in conflict with FLIR’s interest or derive any
benefit from the information disclosed to Consultant as a result of this
Agreement. To the extent such activities are not in conflict with FLIR’s
interests, Consultant shall, with the prior written consent of Supervisor, be
free to engage in activities on behalf of other entities involved in businesses
similar to that of FLIR.


16. NOTICES. Any notice required or permitted to be given in connection with
this Agreement shall be given in writing and shall be delivered either (i) by
hand to the Party, or (ii) by certified mail, return receipt requested to the
Party at the Party’s address stated herein, or (iii) by facsimile with proof of
transmission. Any Party may change its address stated herein by giving notice of
the change in accordance with this Paragraph 16. For FLIR, notice shall be given
as follows:


FLIR Systems, Inc.
Attn: Anthony Trunzo
27700 SW Parkway Avenue
Wilsonville, OR 97070
Fax: (503) 498-3711


17. ASSIGNABILITY. FLIR may assign its rights under this Agreement. Consultant
may not assign, subcontract, or otherwise transfer any right or obligation it
has, or may acquire, under this Agreement to any other entity without FLIR’s
prior written approval. Any such assignment, subcontracting or transfers
approved shall also be conditioned upon acceptance by the assignee,
subcontractor and/or transferee of the terms and conditions hereof.


18. GENERAL RELEASE. In consideration of the benefits provided in this
Agreement, and to achieve certainty relating to the prior employment
relationship between the Parties, Consultant releases FLIR, its current and
former directors, officers, agents, employees, attorneys, insurers, related
corporations, successors

Page 4 of 4

--------------------------------------------------------------------------------



and assigns, from any and all liability, damages or causes of action, whether
known or unknown, whether in tort, contract, equity, or under state or federal
statute. Consultant understands and acknowledges that this release includes, but
is not limited to any claim for reinstatement, reemployment, attorney fees or
additional compensation in any form, and any claim, including but not limited to
those arising under the Rehabilitation Act of 1973, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Post Civil War Civil
Rights Act (42 U.S.C. 1981-88), the Genetic Information Nondiscrimination Act,
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act, the Vietnam Era Veterans Readjustment
Assistance Act, the Employee Retirement Income Security Act of 1975 (ERISA),
Executive Order 11246, as amended, and the civil rights, employment, and labor
laws of any state and any regulation under such authorities relating to
Consultant’s employment or association with FLIR or the termination of that
employment and association.


The above release does not waive claims (i) for unemployment or workers’
compensation, (ii) for vested rights under ERISA-covered employee benefit plans
as applicable on the date Consultant signs this Agreement, (iii) that may arise
after Consultant signs this Agreement, (iv) which cannot be released by private
agreement or (v) final pay for work performed through June 30, 2014, which will
be processed in the ordinary course of payroll. Nothing in this release
generally prevents Consultant from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the EEOC or any
other federal, state or local agency charged with the enforcement of any
employment laws, although by signing this release Consultant waives the right to
individual relief based on claims asserted in such a charge or complaint, except
with the NLRB or anywhere else such a waiver is prohibited. Nothing herein shall
be intended or deemed, however, as a release or waiver of any express rights
Consultant may have had as an employee of the Company under Oregon law, the FLIR
Systems, Inc. Articles of Incorporation and By-Laws, or under any applicable
insurance policy, to indemnity, advance, reimbursement and/or defense against
losses arising from his actions as an employee within the proper course and
scope of his employment with the Company.


19. RELEASE OF RIGHTS UNDER OLDER WORKERS’ BENEFIT PROTECTION ACT. Consultant
acknowledges that Consultant is not entitled to the consideration being provided
to Consultant under this Agreement unless Consultant enters into this Agreement,
including the releases of claims contained in this Agreement. Consultant
acknowledges that Consultant is waiving claims under the Age Discrimination in
Employment Act, as amended (ADEA), that arose on or prior to Consultant’s
execution of this Agreement. Consultant also acknowledges that Consultant has
been given at least twenty-one (21) days to consider this Agreement, and that
Consultant has carefully read and understands all of the provisions of this
Agreement. Consultant is hereby advised in writing to consult with an attorney
prior to signing this Agreement. Consultant acknowledges that Consultant’s
decision to execute this Agreement is knowing and voluntary. Consultant has the
right to revoke this Agreement within seven (7) days of signing this Agreement
by sending a letter by certified mail to Paul Zaninovich at 27700 SW Parkway
Avenue, Wilsonville, OR 97070 that indicates Consultant’s request to revoke the
Agreement. The letter must be received by FLIR on or before the end of the
seven-day revocation period. If Consultant signs the Agreement and does not
revoke it during the seven-day revocation period, the Agreement (including the
waiver of ADEA claims) will become effective on the eighth day after Consultant
signs the Agreement (Effective Date). On the other hand, if Consultant does not
sign this Agreement, or Consultant signs the Agreement and revokes it during the
seven-day period, this Agreement (including the waiver of ADEA claims) shall not
become effective.


Please read carefully. Except as otherwise set forth herein, this Agreement
generally includes a release of all known and unknown claims and includes those
pursuant to the Age Discrimination in Employment Act, as amended, and other laws
prohibiting discrimination in employment. Consultant

Page 5 of 5

--------------------------------------------------------------------------------



and Company acknowledge that he or it has read this Agreement, understands it
and is voluntarily entering into it.


Consultant initials: ___________


20. MEDIATION AND ARBITRATION. In the case of any dispute arising under this
Agreement which cannot be settled by reasonable discussion (a “Dispute”), the
parties agree that, prior to commencing any proceeding to enforce any rights
under this Agreement, they will first engage the services of a professional
mediator agreed upon by the parties and attempt in good faith to resolve the
dispute through confidential nonbinding mediation. Each party shall bear
one-half (½) of the mediator's fees and expenses and shall pay all of its own
attorneys' fees and expenses related to the mediation.


If any Dispute cannot be resolved by mediation, such Dispute shall be settled by
arbitration before a single arbitrator in Portland, Oregon or such other
location on which the parties may agree administered by the American Arbitration
Association, with any such dispute or controversy arising under this Agreement
being so administered in accordance with its Commercial Rules then in effect,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction.  Except as
necessary in court proceedings to enforce this arbitration provision or an award
rendered hereunder, or to obtain interim relief, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of FLIR and Consultant.  Consultant
and FLIR acknowledge that this Agreement evidences a transaction involving
interstate commerce.  Notwithstanding any choice of law provision included in
this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.


21. CHOICE OF LAW. Any dispute under this Agreement or related to this Agreement
shall be decided in accordance with the laws of the State of Oregon, without
regard to its choice of laws provisions.


22. ENTIRE AGREEMENT. This is the entire Agreement of the Parties relating to
the consulting relationship between the Parties; provided, however, that the
provisions of the Separation Agreement and Release entered into by the Parties
on or about June 9, 2014, shall remain in full force and effect. This Agreement
is not effective until signed by both parties, but may be signed in
counterparts.


23. SEVERABILITY. If any part of this Agreement shall be held unenforceable, the
rest of this Agreement will nevertheless remain in full force and effect.


24. AMENDMENTS. This Agreement may be supplemented, amended or revised only in
writing as mutually agreed by the Parties.


IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE DATE LAST
SIGNED BY A PARTY BELOW.
    



Page 6 of 6

--------------------------------------------------------------------------------



FLIR SYSTEMS, INC.
 
CONSULTANT


/s/ Anthony L. Trunzo
 


/s/ William W. Davis
Signature
 
Signature


Anthony L. Trunzo
 


William W. Davis
Printed Name
 
Printed Name


Sr. Vice President, Finance and CFO
 
 
Title
 
Title


June 9, 2014
 


June 9, 2014
Date
 
Date








Page 7 of 7